UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA



MASOOMEH DJODEIR, et ano.,                            )
                                                      )
              Plaintiffs,                             )
                                                      )
             v.                                       ) Civil Case No. 08-1461 (RJL)
                                                      )
ALEJANDRO MAYORKAS, Director,                         )
United States Citizenship and Immigration             )
Services, et al., I                                   )
                                                      )
              Defendants.                             )


                                        I-t.OPINION
                               MEMORANDUM
                                (September ~ " 2009) [# 10]

       Masoomeh Djodeir and her daughter Samira Sadoughi (collectively, "plaintiffs")

challenge the decision of the United States Citizenship and Immigration Services

("USCIS"), an agency of the Department of Homeland Security ("DHS") (collectively,

"defendants"), denying their applications for adjustment of immigration status.

Defendants move to dismiss plaintiffs' Complaint on the ground that the Court lacks

subject matter jurisdiction to review that decision. In light of the jurisdiction-stripping



       IThe original named defendants in this suit were Jonathan Scharfen, Acting
Director of the United States Citizenship and Immigration Services, and Michael
Chertoff, Secretary of the Department of Homeland Security. Pursuant to Federal Rule of
Civil Procedure 25( d), if a public officer named as a party to an action in his official
capacity ceases to hold office, the court will automatically substitute that officer's
successor. Accordingly, the Court substitutes Alejandro Mayorkas for Jonathan Scharfen
and Janet Napolitano for Michael Chertoff.
provision set forth at 8 U.S.C. § 1252(a)(2)(B)(i), the Court GRANTS the Motion to

Dismiss.

                                       ANALYSIS

       Federal District Courts are courts of limited jurisdiction, and they have an

"affirmative obligation to ensure that [they are] acting within the scope of [their]

jurisdictional authority." Judicial Watch, Inc. v. Us. Food & Drug Admin., 514 F. Supp.

2d 84, 86 (D.D.C. 2007) (internal quotation marks omitted). At issue is 8 U.S.C. §

1252(a)(2)(B), which provides that "no court shall have jurisdiction to review-(i) any

judgment regarding the granting of relief under section ... 1255 of this title." Defendants

contend that the plain language of this provision forecloses judicial review of USCIS

decisions, like the one here, that either grant or deny adjustment of immigration status

pursuant to 8 U.S.C. § 1255. Plaintiffs, not surprisingly, take a more nuanced position.

They contend that judicial review is foreclosed only as to the ultimate discretionary

decision of whether to grant or deny an application for adjustment of status. The

determination regarding statutory eligibility for adjustment of status, however, is a purely

legal determination that they contend falls outside of the jurisdiction-stripping provision.

Because the USCIS denied plaintiffs' applications on the ground that they were statutorily

ineligible for adjustment of status under 8 U.S.c. § 1255(c)(2),2 plaintiffs argue that this



        2Section 1255(c)(2) prohibits adjustment of status for any alien "who is in unlawful
immigration status on the date of filing the application for adjustment of status or who has
failed (other than through no fault of his own or for technical reasons) to maintain

                                              2
eligibility determination is not a discretionary judgment about whether to grant or deny

adjustment of status but a purely legal judgment about eligibility that is within the

jurisdictional province of this Court.

       While plaintiffs' argument is not without some support in the case law,3 I disagree.

The capacious language of Section 1252(a)(2)(B)(i) does not, in my judgment, support

plaintiffs argument. By its plain terms, the statute bars judicial review, "regardless of

whether the judgment, decision, or action is made in removal proceedings," of "any

judgment regarding" the adjustment of immigration status. 8 U.S.C. § 1252(a)(2)(B)(i)

(emphasis added); see Ayanbadejo v. ChertojJ, 517 F.3d 273, 277 (5th Cir. 2008)

("Section 1252(a)(2)(B)(i) explicitly places 'any judgment regarding the granting of relief

under ... section 1255,' which provides the statutory authority for [adjustment ofstatusJ

applications, in this category of discretionary decisions that no courts have jurisdiction to

review." (first alteration in original). It draws no distinction between judgments that are

discretionary and judgments that are purely legal. Nor does it carve out any exception for

judgments pertaining to eligibility. Furthermore, it applies whether or not the judgment is

made in removal proceedings. To the extent that legal determinations like statutory



continuously a lawful status since entry into the United States."

       3 Plaintiffs point, for example, to Pinho v. Gonzales, which held that "[n]on-
discretionary actions ... and purely legal determinations made by the agency, remain
subject to judicial review" and that the "[ dJetermination of eligibility for adjustment of
status-unlike the granting of adjustment itself-is a purely legal question and does not
implicate agency discretion." 432 F.3d 193,204 (3d Cir. 2005) (emphasis in original).

                                              3
eligibility are subject to judicial review, they are reviewable only by our Circuit Court on

a petition for review of a final removal order pursuant to Section 1252(a)(2)(D), which

Congress added when it enacted the REAL ID Act in May 2005. Pub. L. No. 109-13, §

106, 119 Stat. 231 (2005). This provision states that "[n]othing in subparagraph (B) or

(C) ... shall be construed as precluding review of constitutional claims or questions of

law raised upon a petition for review filed with an appropriate court of appeals." 8

U.S.C. § 1252(a)(2)(D) (emphasis added). Indeed, if Section 1252(a)(2)(B) did not

foreclose judicial review of purely legal questions like statutory eligibility, there would be

no need to except questions oflaw from the jurisdictional bar. In short, plaintiffs

argument, if embraced, would render subparagraph (D) superfluous.

       Given the plain text and structure of Section 1252(a)(2), this Court must conclude,

as other courts have concluded, that it lacks jurisdiction to entertain plaintiffs' claim.4

See, e.g., Hassan v. Chertoff, 543 F.3d 564, 566 (9th Cir. 2008) (stating that the district

court did not have jurisdiction to review plaintiffs legal claim challenging the denial of

adjustment of status); Ruiz v. Mukasey, 552 F.3d 269,276 n.4 (2d Cir. 2009) (stating in

dicta that Section 1252(a)(2)(B)(i) "eliminates district court jurisdiction to review the

denial" of an application for status adjustment but that "this jurisdictional bar [does] not



       4 In Maa10 uf v. Wiemann, the Court suggested in dicta that the jurisdictional ban in
Section 1252(a)(2)(B) applied only to discretionary decisions. _ F. Supp. 2d _,2009
WL 2970128, *2 n.6 (D.D.C. 2009) (Leon, 1.). Based on the arguments presented in this
case, however, the Court concludes definitively that district courts do not have
jurisdiction over adjustment of status decisions, whether discretionary or not.

                                              4
apply to petitions raising 'constitutional claims or questions of law'''). Moreover,

because judicial review is barred by this provision, it is also unavailable under the

Administrative Procedure Act. See 5 U.S.C. § 701(a)(l) (stating that the APA does not

apply to the extent that "statutes preclude judicial review"). Accordingly, defendants'

Motion to Dismiss is GRANTED, and an Order consistent therewith is hereby attached.




                                                           ,

                                                  United States District Judge




                                             5